IN MANDAMUS ON THE MAGISTRATE'S DECISION                           MEMORANDUM DECISION
Relator, Ferenc Boda, has filed this original action requesting this court to issue a writ of mandamus ordering respondent, Industrial Commission of Ohio, to vacate its order denying compensation for temporary total disability (TTD), and to issue an order granting such compensation.
This matter was referred to a magistrate of this court, pursuant to Civ.R. 53(C) and Loc.R. 12(M) of the Tenth District Court of Appeals.  The magistrate issued a decision, including findings of fact and conclusions of law, and recommended that this court grant a limited writ of mandamus returning the matter to the commission to vacate the orders denying TTD and to issue a new order granting or denying TTD for the period beginning July 1, 1998.  No objections have been filed to that decision.
As there have been no objections filed to the magistrate's decision and it contains no error of law or other defect on its face, based upon an independent review of the file, this court adopts the magistrate's decision and grants a limited writ of mandamus returning this cause to the Industrial Commission to vacate the orders denying TTD and to issue a new order granting or denying TTD for the period beginning July 1, 1998.
Limited writ of mandamus granted.
BOWMAN and BRYANT, JJ., concur.